 Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 1 of 16         PageID #: 59

ORIGINAL
  KENnM.PRICE #10523
                                                         district of Hawaii
  United States Attorney
  District of Hawaii                                        MAR 2 S 2019

  MICHAEL NAMMAR
  Chief, Criminal Division

  REBECCA A.PEREMUTTER
  Assistant U.S. Attorney
  Room 6100,PJKK Federal Building
  300 Ala Moana Blvd.
  Honolulu, Hawaii 96850
  Telephone: (808)541-2850
  Facsimile: (808)541-2958
  Email: Rebecca.Perlmutter@usdoj.gov

                  IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII


   UNITED STATES OF AMERICA,                   CR. NO. 18-00073 DKW


                       Plaintiff,              MEMORANDUM OF PEEA
                                               AGREEMENT
         vs.

                                               DATE: March 28,2019
   NATHAN YUEN GRIT LUM,                       TIME: 10:30 a.m.
                                               JUDGE: Hon. Derrick K. Watson
                       Defendant.




                   MEMORANDUM OF PLEA AGREEMENT


        Pursuant to Rule 11 ofthe Federal Rules of Criminal Procedure, the

  UNITED STATES OF AMERICA, by its attorney, the United States Attorney for
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 2 of 16              PageID #: 60




 the District ofHawaii, and the defendant, NATHAN YUEN GRIT LUM,and his

 attorney. Max Mizono,Esq., have agreed upon the following:

                                   THE CHARGES


        1.    The defendant acknowledges that he has been charged in the

 Indictment with violations of Title 18, United States Code, Sections 641 and

 1028A, and Title 26, United States Code, Section 7203.

       2.     The defendant has read the charges against him contained in the

 Indictment, and those charges have been fully explained to him by his attomey.

       3.     The defendant fully understands the nature and elements ofthe crimes

 with which he has been charged.

                                THE AGREEMENT


       4.     The defendant will enter a voluntary plea of guilty to Counts 2 and 5

 ofthe Indictment, which charge him with, on or about August 4, 2014, knowingly

 transfering, possessing, and using, without lawful authority, the means of

 identification of another person, during and in relation to a felony in violation of 18

 U.S.C. § 641 (Count 2-18 U.S.C. § 1028A), and willfully failing to make and file

 with the Internal Revenue Service(IRS)a federal income tax return for tax year

 2012, on or about the filing deadline of October 15,2013(Count 5-26 U.S.C.
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 3 of 16             PageID #: 61




 § 7203). In return, the government agrees to move to dismiss Counts 1, 3-4, and

 6-8 ofthe Indictment as to the defendant after sentencing.

              The United States Attomey's Office for the District of Hawaii agrees

 not to pursue any further charges against the defendant that would constitute

 relevant conduct to the counts in the Indictment, including tax charges for the 2016

 and 2017 tax years and any and all charges associated with Count 1 ofthe

 Indictment, based on the evidence now known to the government at the time ofthis

 plea. Ifthe United States Attorney's Office for the District ofHawaii should

 obtain new evidence not known as the date ofthis Agreement, it will have the

 discretion to seek and bring additional charges against the defendant.

       5.     The defendant agrees that this Memorandum ofPlea Agreement shall

 be filed and become part ofthe record in this case.

       6.     The defendant enters this plea because he is in fact guilty of, on or

 about August 4, 2014, knowingly transferring, possessing, and using, without

 lawful authority, the means of identification of another person, during and in

 relation to a felony in violation of 18 U.S.C. § 641 (Count 2-18 U.S.C. § 1028A),

 and willfully failing to make and file with the IRS a federal income tax return for

 tax year 2012, on or about the filing deadline of October 15, 2013(Count 5-26
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 4 of 16             PageID #: 62




 U.S.C. § 7203)as charged in Counts 2 and 5 ofthe Indictment, and he agrees that

 this plea is voluntary and not the result offorce or threats.

                                     PENALTIES


       7.       The defendant understands that the penalties for the offenses to which

 he is pleading guilty include:

                a.    As to Count 2, a mandatory term ofimprisonment of2 years,

 which must be served consecutively to any other sentence imposed on the person,

 and a fine of up to $250,000, plus a term ofsupervised release up to 1 year.

                b.    As to Count 5, a term of imprisonment of up to one year and a

 fine of up to $100,000, plus a term ofsupervised release up to 1 year, and costs of

 prosecution.

                c.    In addition, the Court must impose a special assessment as to

 each count to which the defendant is pleading guilty. The defendant agrees to pay

 $100 for Count 2 and $25 for Count 5 to the District Court's Clerk's Office, to be

 credited to said special assessments, before the commencement of any portion of

 sentencing. The defendant acknowledges that failure to make such full advance

 payment in a form and manner acceptable to the prosecution will allow, though not

 require, the prosecution to withdraw from this Agreement at its option.
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 5 of 16              PageID #: 63




              d.     Restitution. The Court must also award restitution pursuant to

 Title 18, United States Code, Section 3663A,to the persons and entities victimized

 by the defendant's offenses. The defendant understands that the Court will

 determine the amounts of restitution to be ordered, as well as the persons and

 entities entitled to such restitution, with the assistance ofthe United States

 Probation Office. Pursuant to 18 U.S.C. § 3663(a)(3), the defendant agrees to pay

 restitution for all losses caused by the defendant's conduct, regardless of whether

 the counts ofthe Indictment associated with such losses will be dismissed as part

 ofthis Agreement and losses that constitute relevant conduct, including losses

 associated with the Social Security Administration in the amount of$33,435.00

 and the IRS and State of Hawaii for tax years 2011 through 2017, including for

 taxes in the amount of$77,934.00 owed to the IRS for tax years 2011 through

 2015.


                            FACTUAL STIPULATIONS


         8.   The defendant admits the following facts and agrees that they are not

 a detailed recitation, but merely an outline of what happened in relation to the

 charges to which the defendant is pleading guilty:

              a.    Between in or about August 2013 and January 2016,the

 defendant, Nathan Yuen Grit Lum (hereinafter, Lum),converted approximately
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 6 of 16              PageID #: 64




 $33,435 of his deceased father HX.'s benefits payments from the Social Security

 Administration to Lum's own personal use when Lum knew he was not entitled to

 those benefits. H.L passed away prior to August 2013. Specifically, on or about

 August 4,2014, Lum signed a check in H.L.'s name that Lum wrote on H.L.'s

 bank account over to Lum as the payee. Lum then deposited the check into Lum's

 personal bank account. The check's proceeds represented Social Security benefits

 payments to H.L.

              b.    In addition, Lum, who was a resident of Honolulu, Hawaii,

 failed to file his federal income tax returns by the filing deadlines required by law

 for at least tax years 2011 through 2017. Lum received income above the

 minimum filing threshold in each ofthose years and knew that he was required by

 law to file such returns annually with the IRS, nevertheless he knowingly and

 willfully did not file said retums. For those years, Lum also failed to file his

 annual State of Hawaii tax retums, which he knew he was required to file. For

 those years, in total, Lum owed the IRS and the State of Hawaii over $250,000.00

 in taxes and did not pay the IRS or the State of Hawaii. Specifically, Lum knew

 that he was required by law to file his 2012 federal income tax retum with the IRS

 by October 15, 2013, nevertheless, he failed to file such return. For tax year 2012,

 Lum owed the IRS $28,785.00 in taxes, which he did not pay.
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 7 of 16             PageID #: 65




       9.     Pursuant to CrimLR 32.1(a)ofthe Local Rules ofthe United States

 District Court for the District of Hawaii,the parties agree that the charges to which

 the defendant is pleading guilty adequately reflect the seriousness ofthe actual

 offense behavior and that accepting this Agreement will not undermine the

 statutory purposes ofsentencing.

                         SENTENCING STIPULATIONS


       10.    Pursuant to CrimLR 32.1(b) ofthe Local Rules ofthe United States

 District Court for the District of Hawaii and Section 6B1.4 ofthe Sentencing

 Guidelines, the parties stipulate to the following for the purpose ofthe sentencing

 of the defendant in connection with this matter:


              a.    The Sentencing Guidelines sentence for a defendant convicted

 under Title 18, United States Code, Section 1028A is the term required by that

 statute, namely,two(2)years imprisonment. S^ United States Sentencing

 Guidelines § 2B1.6(a). See also 18 U.S.C. § 1028A(a)(l).

              b.    As ofthe date ofthis agreement, it is expected that the

 defendant will enter a plea of guilty prior to the commencement oftrial, will

 truthfully admit his involvement in the offense and related conduct, and will not

 engage in conduct that is inconsistent with such acceptance of responsibility. If

 all ofthese events occur, and the defendant's acceptance of responsibility
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 8 of 16             PageID #: 66




 continues through the date ofsentencing, a downward adjustment of2 levels for

 acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a)and

 Application Note 3.

              c.    The United States Attorney agrees that the defendant's

 agreement herein to enter into a guilty plea constitutes notice ofintent to plead

 guilty in a timely manner, so as to permit the government to avoid preparing for

 trial as to the defendant. Accordingly, the United States Attomey anticipates

 moving in the Government's Sentencing Statement for a one-level reduction in

 sentencing offense level pursuant to Guideline § 3E1.1(b)(2), ifthe defendant is

 otherwise eligible. The defendant understands that notwithstanding its present

 intentions, and still within the Agreement,the prosecution reserves the rights(1)to

 argue to the contrary in the event of receipt of new information relating to those

 issues, and(2)to call and examine witnesses on those issues in the event that either

 the United States Probation Office finds to the contrary ofthe prosecution's

 intentions or the Court requests that evidence be presented on those issues.

       11.    The parties agree that notwithstanding the parties' Agreement herein,

 the Court is not bound by any stipulation entered into by the parties but may, with

 the aid ofthe presentence report, determine the facts relevant to sentencing. The

 parties understand that the Court's rejection of any stipulation between the parties

                                           8
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 9 of 16             PageID #: 67




 does not constitute a refusal to accept this Agreement since the Court is expressly

 not bound by stipulations between the parties.

       12.    The parties represent that as ofthe date ofthis agreement there are no

 material facts in dispute.

                        APPEAL/COLLATERAL REVIEW


       13.    The defendant is aware that he has the right to appeal his conviction

 and the sentence imposed. The defendant knowingly and voluntarily waives the

 right to appeal, except as indicated in subparagraph "b" below, his conviction and

 any sentence within the Guidelines range as determined by the Court at the time of

 sentencing, and any lawful restitution order imposed, or the manner in which the

 sentence or restitution order was determined, on any ground whatsoever, in

 exchange for the concessions made by the prosecution in this Agreement. The

 defendant understands that this waiver includes the right to assert any and all

 legally waivable claims.

              a.    The defendant also waives the right to challenge his conviction

 or sentence or the manner in which it was determined in any collateral attack,

 including, but not limited to, a motion brought under Title 28, United States Code,

 Section 2255, except that the defendant may make such a challenge(1)as
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 10 of 16              PageID #: 68




  indicated in subparagraph "b" below, or(2)based on a claim of ineffective

  assistance of counsel.


               b.    Ifthe Court imposes a sentence greater than specified in the

  guideline range determined by the Court to be applicable to the defendant, the

  defendant retains the right to appeal the portion of his sentence greater than

  specified in that guideline range and the manner in which that portion was

  determined and to challenge that portion of his sentence in a collateral attack.

               c.    The prosecution retains its right to appeal the sentence and the

  manner in which it was determined on any ofthe grounds stated in Title 18, United

  States Code, Section 3742(b).

                             FINANCIAL DISCLOSURE


        14.    In connection with the collection of restitution or other financial

  obligations, including forfeiture as set forth below,that may be imposed upon him,

  the defendant agrees as follows:

               a.    The defendant agrees to fully disclose all assets in which he has

  any interest or over which he exercises control, directly or indirectly, including any

  assets held by a spouse, nominee, or third party. The defendant understands that

  the United States Probation Office(USPO)will conduct a presentence

  investigation that will require the defendant to complete a comprehensive financial

                                            10
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 11 of 16               PageID #: 69




  statement. To avoid the requirement ofthe defendant completing financial

  statements for both the USPO and the government, the defendant agrees to

  truthfully complete a financial statement provided to the defendant by the United

  States Attorney's Office. The defendant agrees to complete the disclosure

  statement and provide it to the USPO within the time frame required by the United

  States Probation officer assigned to the defendant's case. The defendant

  understands that the USPO will in turn provide a copy ofthe completed financial

  statement to the United States Attorney's Office. The defendant agrees to provide

  written updates to both the USPO and the United States Attorney's Office

  regarding any material changes in circumstances, which occur prior to sentencing,

  within seven days ofthe event giving rise to the changed circumstances. The

  defendant's failure to timely and accurately complete and sign the financial

 statement, and any written update thereto, may,in addition to any other penalty or

 remedy, constitute the defendant's failure to accept responsibility under U.S.S.G §

  3E1.1.


               b.    The defendant expressly authorizes the United States

  Attorney's Office to obtain his credit report. The defendant agrees to provide

  waivers, consents, or releases requested by the United States Attorney's Office to

  access records to verify the financial information, such releases to be valid for a

                                            11
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 12 of 16               PageID #: 70




  period extending 90 days after the date ofsentencing. The defendant also

  authorizes the United States Attorney's Office to inspect and copy all financial

  documents and information held by the USPO.

               c.    Prior to sentencing, the defendant agrees to notify the Financial

  Litigation Unit ofthe U.S. Attorney's Office before making any transfer of an

  interest in property with a value exceeding $1,000 owned directly or indirectly,

  individually or jointly, by the defendant, including any interest held or owned

  under any name,including trusts, partnerships, and corporations.

                           IMPOSITION OF SENTENCE


        15.    The defendant understands that the District Court in imposing

  sentence will consider the provisions ofthe Sentencing Guidelines. The defendant

  agrees that there is no promise or guarantee ofthe applicability or non-applicability

  ofany Guideline or any portion thereof, notwithstanding any representations or

  predictions from any source.

        16.    The defendant understands that this Agreement will not be accepted or

  rejected by the Court until there has been an opportunity by the Court to consider a

  presentence report, unless the Court decides that a presentence report is

  unnecessary. The defendant understands that the Court will not accept an

  agreement unless the Court determines that the remaining charges adequately

                                           12
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 13 of 16             PageID #: 71




  reflect the seriousness ofthe actual offense behavior and accepting the Agreement

  will not undermine the statutory purposes of sentencing.

                           WAIVER OF TRIAL RIGHTS


        17.    The defendant understands that by pleading guilty he surrenders

  certain rights, including the following:

               a.    Ifthe defendant persisted in a plea of not guilty to the charges

  against him, then he would have the right to a public and speedy trial. The trial

  could be either ajury trial or a trial by ajudge sitting without a jury. The

  defendant has a right to a jury trial. However, in order that the trial be conducted

  by the judge sitting without a jury,the defendant, the prosecution, and the judge all

  must agree that the trial be conducted by the judge without ajury.

               b.    Ifthe trial is ajury trial, the jury would be composed oftwelve

  laypersons selected at random. The defendant and his attorney would have a say

  in who the jurors would be by removing prospective jurors for cause where actual

  bias or other disqualification is shown, or without cause by exercising peremptory

  challenges. The jury would have to agree unanimously before it could return a

  verdict of either guilty or not guilty. The jury would be instructed that the

  defendant is presumed innocent, and that it could not convict him unless, after

  hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

                                             13
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 14 of 16               PageID #: 72




               c.     Ifthe trial is held by ajudge without ajury, the judge would

  find the facts and determine, after hearing all the evidence, whether or not he or

  she was persuaded ofthe defendant's guilt beyond a reasonable doubt.

               d.     At a trial, whether by a jury or ajudge, the prosecution would

  be required to present its witnesses and other evidence against the defendant. The

  defendant would be able to confront those prosecution witnesses and his attorney

  would be able to cross-examine them. In turn, the defendant could present

  witnesses'and other evidence on his own behalf. Ifthe witnesses for the defendant

  would not appear voluntarily, the defendant could require their attendance through

  the subpoena power ofthe Court.

               e.     At a trial, the defendant would have a privilege against

  self-incrimination so that he could decline to testify, and no inference of guilt

  could be drawn from his refusal to testify.

        18.    The defendant understands that by pleading guilty, he is waiving all of

  the rights set forth in the preceding paragraph. The defendant's attorney has

  explained those rights to him, and the consequences ofthe waiver ofthose rights.

                           USE OF PLEA STATEMENTS


        19.    If, after signing this Agreement,the defendant decides not to plead

  guilty as provided herein, or ifthe defendant pleads guilty but subsequently makes

                                            14
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 15 of 16                PageID #: 73




  a motion before the Court to withdraw his guilty plea and the Court grants that

  motion,the defendant agrees that any admission of guilt that he makes by signing

  this Agreement or that he makes while pleading guilty as set forth in this

  Agreement may be used against him in a subsequent trial ifthe defendant later

  proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

  any protection afforded by Rule 11(f) ofthe Federal Rules of Criminal Procedure

  and Rule 410 ofthe Federal Rules of Evidence regarding the use ofstatements

  made in this Agreement or during the course ofpleading guilty when the guilty

  plea is later withdrawn. The only exception to this paragraph is where the

  defendant fully complies with this Agreement but the Court nonetheless rejects it.

  Under those circumstances, the United States may not use those statements ofthe

  defendant for any purpose.

        20.    The defendant understands that the prosecution will apprise the Court

  and the United States Probation Office ofthe nature, scope and extent ofthe

  defendant's conduct regarding the charges against him, related matters, and any

  matters in aggravation or mitigation relevant to the issues involved in sentencing.

        21.    The defendant and his attorney acknowledge that no threats, promises,

  agreements or conditions have been entered into by the parties, other than those set

  forth in this Agreement,to induce the defendant to plead guilty. This Agreement

                                           15
Case 1:18-cr-00073-DKW Document 27 Filed 03/28/19 Page 16 of 16          PageID #: 74




supersedes all prior promises, agreements or conditions between the parties in this

case.



        22.   To become effective, this Agreement must be signed by all signatories

listed below.


        23.   Should the Court refuse to accept this Agreement, it is null and void

and neither party shall be bound thereto.

              DATED; Honolulu, Hawaii,

AGREED:


KENJIM.PRICE
United States Attomey
District of Hawaii




MICHAEL NAMMAR                                 MAX MIZONO
Chief, Criminal Division                       Attomey for Defendant



REBECCA A. PERLMUTTER                          NATHAN YUET GRIT LUM
Assistant U.S. Attomey                         Defendant




                                          16
